Citation Nr: 1509907	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for musculogiamentous low back strain on a schedular basis.

2.  Entitlement to an evaluation in excess of 40 percent for musculogiamentous low back strain on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 30 percent for degenerative discogenic/arthritic changes of the cervical spine on a schedular basis.

4.  Entitlement to an evaluation in excess of 30 percent for degenerative discogenic/arthritic changes of the cervical spine on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased evaluations for musculogiamentous low back strain, left and right lower extremity radiculopathy, and degenerative discogenic/arthritic changes of the cervical spine on an extraschedular basis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's musculogiamentous low back strain is not characterized by unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran has mild radiculopathy of the left lower extremity.

3.  The Veteran has mild radiculopathy of the right lower extremity. 

4.  The Veteran's degenerative discogenic/arthritic changes of the cervical spine is not characterized by unfavorable ankylosis of the entire cervical spine. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for musculogiamentous low back strain on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2014).

2.  The criteria for an evaluation of 10 percent for left lower extremity radiculopathy on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Codes 8520 (2014).

3.  The criteria for an evaluation of 10 percent for right lower extremity radiculopathy on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Codes 8520 (2014).

4.   The criteria for an evaluation in excess of 30 percent for degenerative discogenic/arthritic changes of the cervical spine on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, letters dated in April 2010 and June 2011 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records and private treatment records.  The Veteran had a VA examination in April 2013.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The Veteran does not qualify for an evaluation in excess of 40 percent for musculogiamentous low back strain on a schedular basis because the record does not show unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  None of the VA treatments records, private treatment records, or VA examinations, including the most recent April 2013 examination, show any complaints or findings of ankylosis of the thoracolumbar spine, including unfavorable ankylosis of the entire thoracolumbar spine.  The April 2013 examiner noted that the Veteran does not have IVDS of the thoracolumbar spine, and the record does not otherwise show IVDS.  Therefore, Diagnostic Code 5243 is not applicable.  See 38 C.F.R. § 4.71a.

At a November 2009 VA examination the Veteran was diagnosed with lumbosacral radiculopathy on the right.  He complained of sharp pain in the low back that radiated down both legs into the heels and was associated with numbness, tingling, and weakness in the lower extremities.  Ankle jerk was somewhat diminished on the right and normal on the left.  Sensory examination was decreased in the L5-S1 dermatome on the right and was normal on the left.  At November 2009 private treatment the Veteran reported that pain radiated into the legs.  A nerve conduction study from April 2010 private treatment was consistent with bilateral S1 radiculopathy.  The Veteran reported radicular symptoms down the right leg to the lateral aspect of the knee at October 2010 VA physical therapy.  At the April 2011 VA examination there was no objective evidence of lower extremity radiculopathy.  At April 2012 private pain medicine treatment the Veteran reported burning pain that radiated down his right leg and numbness in the right buttocks and knee.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy at the April 2013 VA examination.

The Veteran qualifies for separate 10 percent evaluations for bilateral mild lower extremity radiculopathy on a schedular basis due to the findings that were consistent with radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  He does not qualify for 20 percent evaluations, which require moderate incomplete paralysis of the sciatic nerve.  See id.  The lower extremity radiculopathy is not consistent with moderate incomplete paralysis due to the lack of signs or symptoms of radiculopathy at the April 2011 and April 2013 VA examinations.

The Veteran does not qualify for an evaluation in excess of 30 percent for degenerative discogenic/arthritic changes of the cervical spine on a schedular basis because the record does not show unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  None of the VA treatments records, private treatment records, or VA examinations, including the most recent April 2013 examination, show any complaints or findings of unfavorable ankylosis of the cervical spine.  The April 2013 examiner noted that the Veteran does not have IVDS of the cervical spine, and the record does not otherwise show IVDS.  Therefore, Diagnostic Code 5243 is not applicable.  See 38 C.F.R. § 4.71a.

The Veteran has a separate evaluation of 20 percent for radiculopathy to the left upper extremity.  In a May 2013 statement he wrote that he is satisfied with this evaluation.  At the April 2011 VA examination there was no objective evidence of radiculopathy.  A nerve conduction study from February 2012 VA treatment was normal for the right upper extremity.  March 2012 to May 2012 private pain medicine treatment records did not show complaints of right upper extremity radiculopathy.  At an April 2013 VA examination the Veteran complained of left upper extremity radiculopathy but not right upper extremity radiculopathy.  The VA examiner did not indicate any findings of right upper extremity radiculopathy.  The record therefore does not show that the Veteran qualifies for a separate evaluation for right upper extremity radiculopathy.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of his service-connected cervical and thoracolumbar spine disabilities, but the current disability evaluations contemplate these limitations.  In this regard, the April 2013 VA examiner found that there was less movement than normal and pain on movement after repetitive use of the cervical spine.  The thoracolumbar spine had less movement than normal, weakened movement and pain on movement after repetitive use.  The Veteran denied flare-ups related to the cervical and lumbar spines at the April 2011 VA examination.  Repetitive testing showed no objective loss of joint function due to pain, weakness, fatigue or incoordination.  Thus, evaluations presently assigned adequately contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected musculogiamentous low back strain, lower extremity radiculopathy, and degenerative discogenic/arthritic changes of the cervical spine, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claims for evaluations in excess of 40 percent for musculogiamentous low back strain and 30 percent for degenerative discogenic/arthritic changes of the cervical spine, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 40 percent for a musculogiamentous low back strain on a schedular basis is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate evaluation of 10 percent, and no greater, for right lower extremity radiculopathy on a schedular basis is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate evaluation of 10 percent, and no greater, for left lower extremity radiculopathy on a schedular basis is granted.

An evaluation in excess of 30 percent for degenerative discogenic/arthritic changes of the cervical spine on a schedular basis is denied.






REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that his service-connected disabilities, which are sleep apnea, musculoligamentous low back strain, depression, degenerative discogenic/arthritis changes of the cervical spine, cervical radiculopathy to the left upper extremity, left shoulder adhesive capsulitis with acromioclavicular joint osteoarthritis, patellofemoral pain syndrome of the right knee, left lower extremity radiculopathy, right lower extremity radiculopathy, lateral epicondylitis of the right elbow, trochanteric tendonitis of the right hip, pinguecula of the eyes, hypertension, migraine headaches, and erectile dysfunction, affect his ability to work.  While the record shows that the Veteran has reported working as security guard, it is not clear whether this constitutes substantial gainful activity.  Therefore, additional development must be undertaken before the claim for a TDIU can be adjudicated.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for musculogiamentous low back strain, left and right lower extremity radiculopathy, and degenerative discogenic/arthritic changes of the cervical spine will also be remanded.

VA treatment records to March 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2013 to the present.

2.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his musculogiamentous low back strain, lower extremity radiculopathy, and degenerative discogenic/arthritic changes of the cervical spine, and the impact of these conditions as well as the service-connected sleep apnea, depression, cervical radiculopathy to the left upper extremity, left shoulder adhesive capsulitis with acromioclavicular joint osteoarthritis, patellofemoral pain syndrome of the right knee, lateral epicondylitis of the right elbow, trochanteric tendonitis of the right hip, pinguecula of the eyes, hypertension, migraine headaches, and erectile dysfunction, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history, it may adversely affect the claim for a TDIU.

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his musculogiamentous low back strain, lower extremity radiculopathy, and degenerative discogenic/arthritic changes of the cervical spine.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

5.  Thereafter, if the record shows that the Veteran's employment is not substantial gainful activity, afford him a VA examination, if possible by a vocational specialist, who must opine as to the limitations imposed by the Veteran's service-connected disabilities on his ability to work.  

6.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement 
of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


